USCA11 Case: 20-10355    Date Filed: 01/20/2021      Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10355
                        Non-Argument Calendar
                      ________________________

                        Agency No. A207-241-014



JUAN ANTONIO LOPEZ-VAZQUEZ,
a.k.a. Juan Lopez,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (January 20, 2021)

Before WILSON, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10355       Date Filed: 01/20/2021   Page: 2 of 3



      Juan Lopez-Vazquez seeks review of the Board of Immigration Appeals

(BIA) order affirming the Immigration Judge’s (IJ) denial of his application for

cancellation of removal for failure to establish that his removal would result in

exceptional and extremely unusual hardship on his citizen-born children. Because

this court lacks jurisdiction to review BIA decisions denying cancellation of

removal based on hardship determinations, we dismiss Lopez-Vazquez’s petition.

      Lopez-Vazquez, a native and citizen of Mexico, entered the United States in

2000, without inspection. On June 11, 2017, the Department of Homeland

Security issued a Notice to Appear, which alleged removability under INA

§ 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i). Lopez-Vazquez conceded

removability, and filed a cancellation-of-removal application and adjustment of

status. He noted that his removal would result in exceptional and extremely

unusual hardship to his children and that if he were removed, they would have to

stay in the United States. The IJ denied Lopez-Vazquez’s application for

cancellation of removal, finding that he had not satisfied the requirement that his

removal would result in exceptional and extremely unusual hardship to qualifying

relatives. On appeal, the BIA adopted and affirmed the IJ’s decision.

      Now Lopez-Vazquez challenges the denial of his application, contending

that he presented sufficient evidence to satisfy the requisite element of exceptional

and extremely unusual hardship. He argues that the IJ inadequately considered the


                                          2
            USCA11 Case: 20-10355     Date Filed: 01/20/2021   Page: 3 of 3



totality of the medical and financial hardships to his children. We review only the

BIA’s decision, unless, as in this case, the BIA adopts the IJ’s reasoning. Najjar v.

Ashcroft, 257 F.3d 1262, 1283 (11th Cir. 2001). Where the BIA adopts the IJ’s

reasoning, we review the IJ’s decision as well. Id. We review our subject-matter

jurisdiction de novo. Jairath v. Dyer, 154 F.3d 1280, 1281–82 (11th Cir. 1998).

      This court lacks jurisdiction to review discretionary decisions, including

determinations of exceptional and extremely unusual hardship. INA

§ 240A(b)(1)(D), 8 U.S.C. § 1229b(b)(1)(D); see Gonzalez-Oropeza v. Att’y Gen.,

321 F.3d 1331, 1332–33 (11th Cir. 2003) (per curiam). Notwithstanding that

jurisdictional bar, however, this court may consider constitutional claims or

questions of law raised in a petition for review. INA § 242(a)(2)(D), 8 U.S.C.

§ 1252(a)(2)(D). Here, Lopez-Vazquez challenges the IJ’s weighing of the

evidence as to the hardship—a matter of discretion. Although this court would

have jurisdiction to consider a constitutional claim or question of law, he has not

raised any. Consequently, we do not have jurisdiction and, therefore, dismiss the

petition.

      PETITION DISMISSED.




                                          3